Citation Nr: 0740805	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a blood vessel and 
circulatory disorder of the lower extremities, to include as 
secondary to service-connected arthritic changes and 
residuals of right ankle fracture with arthralgia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include as secondary to blood vessel/circulatory disorder of 
the lower extremities.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material has been submitted to reopen a 
claim for service connection for status post heart attack.

5.  Entitlement to a temporary total evaluation due to 
hospitalization for coronary artery disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on April 9, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issues of entitlement to service connection for a blood 
vessel and circulatory disorder, whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disorder, and entitlement to a 
temporary total evaluation will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed April 2003 rating decision most recently 
denied service connection for hypertension.  

3.  The evidence received since the April 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for hypertension.

4.  An unappealed April 2003 rating decision most recently 
denied service connection for status post heart attack.  

5.  The evidence received since the April 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for status post heart attack.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the April 2003 rating 
decision is not new and material, and the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  The April 2003 rating decision, which denied service 
connection for status post heart attack, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 
(2007).

4.  The evidence received subsequent to the April 2003 rating 
decision is not new and material, and the claim for service 
connection for status post heart attack is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
November 2004 and June 2005, prior to the initial decision on 
the claims in June 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied claims.  
Specifically, the November 2004 letter noted that the 
veteran's claims for service connection for hypertension and 
for status post heart attack had been previously denied and 
informed him that new and material evidence was needed to 
reopen his claims.  The November 2004 and February 2005 
letters explained that new means that the evidence must be in 
existence and be submitted to VA for the first time.  It was 
also noted that the additional existing evidence must pertain 
to the reason the claim was previously denied in order to 
qualify as material.  The letters further stated that the new 
and material evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  As such, the November 2004 and February 
2005 letters essentially notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claims.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the January 2006 statement of the 
case (SOC) and the August 2006 supplemental statement of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004 and February 
2005 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims, 
including that VA would request all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.   The veteran was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 and February 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2004 and 
February 2005 letters stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the November 2004 letter specifically notified the 
claimant that he should submit any evidence in his possession 
that pertains to the claims.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his previously denied claims for service connection, but he 
was not provided with notice of the type of evidence to 
establish a disability rating and an effective date for the 
disability on appeal.   Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board denies reopening the veteran's 
claims for service connection for hypertension and status 
post heart attack.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
provided the opportunity to testify at a hearing before the 
Board.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claims for service connection for hypertension and status 
post heart attack.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2007).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for hypertension and status post heart attack were 
previously considered and denied by the RO most recently in a 
rating decision dated in April 2003.  The veteran was 
notified of that decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2004, the veteran essentially requested that his 
claims for service connection for hypertension and status 
post heart attack be reopened.  The October 2004 rating 
decision now on appeal reopened the veteran's claims for 
service connection for hypertension and status post heart 
attack and adjudicated those claims on a de novo basis.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although these claims do not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claims.  
Thus, the Board has recharacterized the issues on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claims for service connection 
for hypertension and status post heart attack.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the veteran's claims for service connection 
for hypertension and for status post heart attack were 
previously considered and denied.  The Board notes that an 
April 2003 rating decision most recently denied those claims.  
In that decision, the RO observed that the claims had been 
previously denied in a June 1993 rating decision because 
there was no treatment or diagnosis of hypertension or any 
other heart condition in service.  The RO indicated that the 
additional evidence submitted in support of his claims was 
new, but found that it was not material because it did not 
bear directly and substantially on the issue of whether the 
disorders were incurred in service.  As such, there was no 
basis to reopen the veteran's claims for service connection 
for hypertension and status post heart attack.  

The evidence associated with the claims file subsequent to 
the April 2003 rating decision includes VA medical records 
and hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claims for service connection for hypertension 
and status post heart attack.

With respect to the VA medical records, the Board finds that 
they are new in that they were certainly not of record at the 
time of the April 2003 rating decision.  Although some of 
those records do not document any complaints, treatment, or 
diagnosis of hypertension or status post heart attack, the 
Board does observe that there are many records pertaining to 
the veteran's cardiovascular disorders.   However, those 
records are not probative in that they do not indicate that 
the veteran had such disorders in service.  Nor do they 
provide an opinion relating the veteran's current 
hypertension or status post heart attack to his military 
service.  Instead, the records simply indicate that the 
veteran currently has cardiovascular disorders, which was not 
disputed in the April 2003 rating decision.  As such, the 
records do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the VA medical records are not new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issues for 
purposes of reopening the claims.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of hypertension or status post heart attack.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the April 
2003 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has hypertension or status post heart attack that 
is related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claims for service 
connection for hypertension and status post heart attack.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for status post heart attack is denied.


REMAND

Reasons for Remand: To afford the veteran a VA examination, 
to notify him of a regulatory amendment, to provide a proper 
notice letter, and to adjudicate the inextricably intertwined 
issues.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a blood vessel and circulatory 
disorder of the lower extremities.  The veteran has claimed 
that the disorder is secondary to his service-connected right 
ankle fracture.  The Board notes that the veteran is 
currently service-connected for his arthritic changes and 
residuals of a right ankle fracture with arthralgia.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the veteran currently has a blood vessel 
or circulatory disorder of the lower extremities that is 
related to a service-connected disability.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all blood vessel and circulatory 
disorders that may be present.

Moreover, during the pendency of this appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006.  The new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation), the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As the 
claims are already being remanded, an explanation as to the 
type of evidence that is needed to establish an effective 
date should also be included.
The Board further notes that a decision on the claim for 
service connection for a blood vessel and circulatory 
disorder of the lower extremities could change the outcome of 
the veteran's application to reopen his claim for service 
connection for a back disorder and his claim for entitlement 
to an temporary total evaluation.  In this regard, the Board 
observes that the veteran has contended that he currently has 
a back disorder that is secondary to a blood vessel and 
circulatory disorder of the lower extremities.  He has also 
asserted that he is entitled to a temporary total evaluation 
due to his hospitalization for coronary artery disease.  As 
such, the claims are inextricably intertwined.  For this 
reason, the issue of service connection for blood vessel and 
circulatory disorder of the lower extremities must be 
resolved prior to resolution of the two latter issues.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issues.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any blood 
vessel and circulatory disorder of 
the lower extremities that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file.  The examiner should 
comment on whether it is at least as 
likely as not that the veteran has a 
current blood vessel or circulatory 
disorder of the lower extremities 
that was caused by or permanently 
aggravated by his service-connected 
arthritic changes and residuals of a 
right ankle fracture with arthralgia 
or is otherwise related to his 
military service. 

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.
3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


